                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

ANGELA SERGENT as                                                          PLAINTIFFS
special co-personal representative
for the estate of Brenda Christopher,
ROBIN BALL as
special co-personal representative
for the estate of Brenda Christopher, and
SHIRLEY BUMPAS
individually and as special personal representative
for the estate of Christopher Bryant

v.                         CASE NO. 3:17-CV-00072-BSM

SUPERIOR OVERNIGHT SERVICES, INC, et al.                                 DEFENDANTS

                                        ORDER

      Consistent with the unopposed motion to dismiss [Doc. No. 21], this case is dismissed

with prejudice.

      IT IS SO ORDERED this 25th day of January 2019.



                                                 ________________________________
                                                  UNITED STATES DISTRICT JUDGE
